Holmes, J.,
dissenting. To be consistent with my position taken in Bowling v. Heil Co. (1987), 31 Ohio St. 3d 277, 31 OBR 559, 511 N.E. 2d 373,1 must dissent herein. In Bowling, wherein I dissented, I stated in the first two proposed paragraphs that the law of Ohio as pronounced by this court should be:
“1. The general principles of comparative negligence, as set forth within R.C. 2315.19, shall be applied to products liability cases based upon strict liability in tort.
“2. In applying comparative negligence to products liability cases, once the jury has determined that the product defect caused the injury, the defendant is strictly liable for the harm caused by the defective product. The jury, however, must be instructed to reduce the award of damages in proportion to the plaintiff’s misconduct which contributed to his own loss or injury.”
In support of such proposed syllabus law, I stated that “[t]he extension of comparative liability principles as legislatively set forth in R.C. 2315.19 to actions predicated upon strict liability in tort is consistent with the development of products liability law in Ohio and represents a logical and reasonable extension of this court’s decision in Anderson v. Ceccardi (1983), 6 Ohio St. 3d 110, 6 OBR 170, 451 N.E. 2d 780 * * * [in which] this court merged the defense of assumption of the risk with the defense of contributory negligence under R.C. 2315.19.”
My position in advocating the adoption of the principles of comparative negligence is based upon what I truly feel justice and equity demand in the determination of the causal fault of the injuries sustained, and the fair distribution of the burdens of compensation for such injuries. In these cases the law’s goals should be to compare the plaintiff’s misconduct with the defendant’s defective product. This comparison of liability is a principle which fairness requires both as to plaintiffs and defendant manufacturers.
In Bowling, the jury found that the decedent’s activities, which had resulted in his death, amounted to thirty percent of the causal factors. *305This finding, pursuant to comparative fault principles, should accordingly have lessened the jury award by thirty percent. The majority of this court refused to apply the comparative fault principles and awarded the total verdict to the plaintiff-administratrix.
Here, the trial court gave the jury instructions upon the effect of any assumption of the risk in the plaintiff’s conduct. The instructions relative to the bar for recovery, if assumption of the risk were found, were conflicting and did appear to be confusing. However, in response to specific interrogatories the jury found that the plaintiff had assumed the risk of his injury and that such assumption of the risk was a proximate cause of the injury. The jury found that the plaintiff’s activities had resulted in twenty-five percent of the causal factors of the plaintiff’s injuries. It may reasonably be concluded that the trial court’s instruction, although confusing, was indeed understood by the jury.
The trial court then, pursuant to the comparative fault of the parties as found by the jury, reduced the total jury award'by twenty-five percent and entered judgment for the plaintiff for $1,875,000.1 feel this to be appropriate.
There was also a portion of the trial court’s instruction to the jury that directed application of comparative negligence principles to products liability. In that the liability of manufacturers for the production of faulty products is actually a “strict” liability, the plaintiff has what may be considered a prima fade case against the defendant whenever the product is shown to be faulty. In that same degree which strict liability attaches to the manufacturer in these cases, it is necessary to apply the “pure” form of comparative negligence. Thus, the plaintiff’s entire claim would not be barred in these kinds of cases merely because his negligence went beyond Ohio’s fifty percent maximum.
In the present case, the trial court gave the following instructions to the jury: “If the plaintiff’s alleged assumption of risk proximately caused his injuries to an extent more than 50%, you would return a general verdict for the defendants. If you find on the contrary that his negligence, assumption of risk, if any, was 50% or less as to the proximate cause of his injuries and the consequent damages, you will enter a general verdict for the plaintiff.”
This instruction, as I have indicated previously, would not be in conformity with the application of the principles of comparative fault in product liability cases. However, any error in this regard would not have been reversible since the jury only found the causal fault of the plaintiff to be twenty-five percent.
Overall, both the application of the comparative fault principles by the trial court and approval of such by the court of appeals were meritorious orders. The approach utilized here by both the trial court and the court of appeals represents an intelligent, broad interlacing of the common law and the statutory law in order to effect a just and fair result, both for injured plaintiffs and for defendant manufacturers.